DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galin et al. (U.S. Patent 10,587,118, hereafter Galin).
Claim 1: Galin teaches an apparatus (Figure 19), comprising: 
a switch (switch comprising 1907 and 1903) having a first input coupled to an AC electrical power source (1906), a second input coupled to a DC electrical power source (1901), and an output (coupled to 1909, 1905) coupled to an electrical power termination point (at 1908, 1904); and 
a control module (1910-1912) coupled to the switch, and in communication with the electrical power termination point or an electrical power load coupled to the electrical power termination point (via 1911; column 11 lines 23-30 and 43-48), the electrical power termination point or the electrical power load configured to send a first signal to the control module indicating whether the electrical power load operates on or according to one of AC electrical power and DC electrical power (column 23 lines 62-67, column 24 lines 1-2), the control module to transmit a second signal to the switch to cause the switch to receive electrical power from one of the AC electrical power source and the DC electrical power source and transmit the received electrical power to the electrical power termination point, responsive to the first signal (via connections from 1910 to 1907 and 1903).  

Claim 2: Galin further teaches that the control module (1910-1912) further is in communication with the electrical power termination point or the electrical power load (via 1911) to transmit a third Attorney Docket No.: 37559.621ClaimsSerial No.: 16/383,001- 2 -Examiner: O'TOOLE, Colleen J.signal to the electrical power termination point or the electrical power load to query whether the electrical power load operates on one of AC electrical power and DC electrical power (column 23 lines 62-67 and column 24 lines 1-2), and wherein the control module to receive from the electrical power termination point or the electrical power load the indication that the electrical power load operates on one of AC electrical power and DC electrical power is in response to the transmission by the control module of the signal to the electrical power termination point or the electrical power load to query whether the electrical power load operates on one of AC electrical power and DC electrical power (column 23 lines 62-67 and column 24 lines 1-2).  

Claim 3: Galin further teaches that the electrical power termination point is selected from a group of electrical power termination points consisting of: an electrical receptacle (Figure 22; column 25 lines 18-30), a disconnect switch, a circuit breaker, a junction box, and a branch circuit.

Claim 5: Galin further teaches that the control module (1910-1912) further to receive from the electrical power termination point or the electrical power load a specification for line voltage associated with the electrical power load (column 11 lines 43-48).  

Claim 6: Galin further teaches that the AC electrical power source (1906) is one of an electrical power grid-based AC electrical power source and an AC electrical power Attorney Docket No.: 37559.621ClaimsSerial No.: 16/383,001- 3 -Examiner: O'TOOLE, Colleen J.output of an electrical power distribution system (column 23 lines 41-44), and wherein the DC electrical power source (1901) comprises a DC electrical power output of an electrical power distribution system (column 23 lines 41-44).  

Claim 7: Galin teaches an apparatus (Figures 18 and 19), comprising: 
a plurality of switches (switch comprising 1907 and 1903 of Figure 19 for a plurality of smart outlets in Figure 18; column 23 lines 41-44), each switch of the plurality of switches having a respective first input coupled to one or more AC electrical power sources (1906), a respective second input coupled to one or more DC electrical power sources (1901), and an output coupled to one or more electrical power termination points (1908, 1904); and 
a control module (1910-1912) coupled to each of the plurality of switches (via control lines to 1907 and 1903), and in communication with the one or more electrical power termination points or one or more electrical power loads coupled to a respective one or the electrical power termination points (via 1911; column 11 lines 23-30 and 43-48) the one or more electrical power termination points or the one or more electrical power loads configured to send a first signal to the control module indicating whether the one or more electrical power loads operate on or according to one of AC electrical power and DC electrical power (column 23 lines 62-67, column 24 lines 1-2), the control module to transmit a second signal to the switch to cause the switch to receive electrical power from one of the one or more AC electrical power sources and the one or more DC electrical power sources and transmit the received electrical power to the electrical power termination point, responsive to the first signal (via switches 1907 and 1903).

Claim 8: Galin further teaches that the control module comprises a controller (1910) and a signal transceiver coupled to the controller (lines to 1907 and 1903, 1911; column 11 lines 23-30), wherein the controller controls the signal transceiver to transmit respective signals to the plurality of electrical power termination points or power loads to determine whether the electrical power loads operate according to AC electrical power or DC electrical power (column 23 lines 62-67, column 24 lines 1-2); and 
wherein the one or more electrical power termination points or the one or more electrical power loads sends the first signal to the control module based on the respective signals from the control module that the one or more electrical power loads operates on or according to one of AC electrical power and DC electrical power (column 23 lines 62-67, column 24 lines 1-2), and the controller of the control module receives the first signal from the signal transceiver (via 1911) and transmits the first signal to the respective one of the plurality of switches to cause the switch to receive electrical power from one of the one or more AC electrical power sources and the one or more DC electrical power sources and transmit the received electrical power to the one or more electrical power termination points, responsive to the first signal (via 1907 and 1903).

Response to Arguments
Applicant's arguments filed May 18, 2022 have been fully considered but they are not persuasive. Applicant asserts that Galin does not teach a switch having a first input coupled to an AC electrical power source and a second input coupled to a DC electrical power source because 1907 is coupled to 1906 and 1903 is coupled to 1901. Examiner respectfully disagrees. Galin teaches a switch (switch comprising 1907 and 1903) having a first input coupled to an AC electrical power source (1906), a second input coupled to a DC electrical power source (1901). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the details of the switch circuit) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        
/Menatoallah Youssef/SPE, Art Unit 2849